Filed 2/7/14 P. v. Jaramillo CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E056689

v.                                                                       (Super.Ct.No. FSB1105820)

CHRISTOPHER JARAMILLO,                                                   OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Ingrid Adamson

Uhler, Judge. Affirmed.

         Sarita Ordonez, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Peter Quon, Jr., Julianne Karr

Reizen, and Donald W. Ostertag, Deputy Attorneys General, for Plaintiff and

Respondent.



                                                             1
                                               I

                                      INTRODUCTION

       Defendant Christopher Jaramillo was detained by police while driving with his

nine-year-old nephew as a passenger. After searching defendant and his car, the police

found heroin and drug paraphernalia.

       A jury convicted defendant of possession of a controlled substance for sale.

(Health & Saf. Code, § 11351.) Defendant admitted having a 1997 conviction for first

degree residential burglary. (Pen. Code, §§ 1170.12, subds. (a) through (d), and 667,

subds. (b) through (i).)1 The court denied the defense motion to strike the prior

conviction pursuant to section 1385. The court sentenced defendant to a total determinate

sentence of six years.

       On appeal, defendant argues the court erred in denying his motion to suppress and

in allowing evidence about two other people. Defendant also contends the trial court

abused its discretion in denying his Romero2 motion to strike his prior conviction. We

reject defendant’s appeal and affirm the judgment.

                                              II

                                 STATEMENT OF FACTS

       On the morning of December 28, 2011, a police detective, Scott Roebuck, was

parked in an unmarked car at a Smart and Final store. He noticed some people huddled


       1   All further statutory references are to the Penal Code unless stated otherwise.

       2   People v. Superior Court (Romero) (1996) 13 Cal. 4th 497.

                                               2
together in the parking lot. Roebuck knew two people from previous arrests as heroin

users. Roebuck testified that “they were waiting for a heroin connection. [¶] . . . [¶] . . .

Just the fact that they were known heroin addicts grouped up in an area known for heroin.

. . . I’ve seen this scenario played out hundreds of times throughout my career. I mean, I

-- I just know that that’s what they were waiting for.” When a patrol car drove through

the parking lot, the group reacted nervously and one person walked away. Detective

Roebuck contacted the patrol car to report he was observing some people who seemed to

be waiting for a heroin connection. If it happened, he would radio with a description of

the car and its direction of travel.

       About 30 minutes later, defendant arrived, driving a silver Camry. Defendant got

out of his car and had some interactions with the people in the parking lot before

returning to his car and leaving. Detective Roebuck recognized one of the people in the

group as a “known drug seller.” Detective Roebuck radioed the patrol car about the

direction defendant was driving.

       Officer Anna Stewart and her partner, Jason Stack, were contacted by Detective

Roebuck, who reported he believed an unknown Hispanic male was selling narcotics and

driving a silver Toyota Camry in the area. The Hispanic male had exited an alleyway and

was “driving erratically.” Officer Stewart saw a vehicle travelling at an unsafe speed and

exiting an alley without stopping so she made a traffic stop. Defendant’s nephew was in

the car.

       Officer Stack searched defendant and found a syringe, wrapped inside dollar bills,

in defendant’s front pocket. Officer Stack searched defendant’s car and found the bottom

                                              3
of an aluminum can with burnt residue, as well as cellophane and plastic wrapping

smelling like vinegar. Heroin smells like vinegar and is often packaged in cellophane or

plastic. Officer Stack questioned defendant’s nephew, who stated he saw defendant reach

into his pocket several times while in the Smart and Final parking lot.

       Officer Stack arrested defendant and read him his Miranda3 rights. Defendant

told Officer Stack he had used heroin the night before. He used narcotics because he had

lost his job and his wife. He was looking for work and having a hard time making

money.

       Later, the police searched defendant again and found three $10 bindles of heroin—

each one the size of a pencil eraser. Officer Stack admitted that it was not a large amount

of heroin and he did not find any scales, cell phones, or “pay-owe sheets” on defendant’s

person or in his car.

       Detective Roebuck testified that defendant possessed the heroin for sale. He based

his opinion on his observations of the group in the parking lot, defendant’s conduct, and

that the heroin was packaged for sale.

                                            III

                                MOTION TO SUPPRESS

       Defendant contends the trial court committed reversible error by denying his

motion to suppress evidence. As we discuss below, the officers had a reasonable




       3   Miranda v. Arizona (1966) 384 U.S. 436.

                                             4
suspicion based on articulable facts to conduct a patdown search, followed by a more

thorough search of defendant and his car after his arrest.

The Suppression Hearing

       At the suppression hearing in May 2012, Detective Roebuck testified about his 19

years of experience as a police officer, involved in narcotics investigations since 1995.

As an undercover officer, he had purchased and sold narcotics. He had investigated

thousands of hand-to-hand narcotics sales transactions and had interviewed many

individuals who sold street-level narcotics. He testified about street-level sales and

delivery.

       On the morning of December 28, 2011, while on duty, the detective observed a

hand-to-hand drug sale in the Smart and Final parking lot. The detective first saw a

group congregating in the parking lot and recognized several people as heroin users. The

detective radioed a patrol vehicle and asked the officers to stand by until a drug seller

arrived and delivered drugs to the group. Defendant drove up, parked, and met with each

individual. Defendant’s physical movements were consistent with hand-to-hand drug

transactions, like hundreds of similar transactions Detective Roebuck had observed.

When defendant drove away, the detective radioed to the nearby officers the description

and the direction of travel of the vehicle and a description of defendant.

       Officer Stewart testified she spotted the silver Toyota Camry and observed it turn

from an alley into the road at an unsafe speed, causing another vehicle to swerve to avoid

a collision. When the police stopped him, defendant was very nervous and sweating.

Defendant was not free to leave at that point. Defendant admitted he was on probation.

                                              5
       Officer Stack confirmed that he and Officer Stewart mutually decided to stop

defendant’s vehicle because it had failed to come to a complete stop and made an unsafe

turn into traffic. He conducted a weapons and narcotics search—a patdown over

defendant’s clothing—and felt “a paper like object with a longer fixed object” inside

defendant’s front right pocket. He was concerned the object could be dangerous. He

removed the syringe wrapped in currency from defendant’s pocket. Possession of a

syringe is a violation of Business and Professions Code section 4140. Officer Stack

searched defendant’s vehicle and found other narcotics-related items. The police arrested

defendant for child endangerment because defendant’s nephew was in the car. (§ 273,

subd. (a).)

       At the conclusion of the hearing, the trial court found Detective Roebuck was a

drug expert. The trial court held the police officers had a “reasonable suspicion to find

that a moving traffic violation had occurred and based upon the expertise of the detective

in question that there was reason to believe criminal activity may have taken place prior

to the defendant driving away from that location.” The court ultimately found that

defendant was properly ordered out of his vehicle based on Pennsylvania v. Mimms

(1977) 434 U.S. 106. The court found the subsequent patdown was “reasonable under

the circumstances of the information that was given to the officers from the detective . . .

.” The discovery of the syringe during the patdown was reasonable in connection with

the misdemeanor arrest. The court denied the motion to suppress, ruling: “[B]ased upon

the totality of the evidence including the testimony from the detective at the time the



                                             6
defendant was ordered out of the vehicle, the Court is going to find that that was lawful

under Mimms and the Fourth Amendment, . . .”

Standard of Review

       “In ruling on a motion to suppress, the trial court must find the historical facts,

select the rule of law, and apply it to the facts in order to determine whether the law as

applied has been violated. (People v. Ayala (2000) 24 Cal. 4th 243, 279.) We review the

court's resolution of the factual inquiry under the deferential substantial-evidence

standard. (Ibid.) The ruling on whether the applicable law applies to the facts is a mixed

question of law and fact that is subject to independent review. (Ibid.)” (People v. Hoyos

(2007) 41 Cal. 4th 872, 891, abrogated by People v. McKinnon (2011) 52 Cal. 4th 610;

People v. Jenkins (2000) 22 Cal. 4th 900, 969.)

Reasonable Suspicion to Conduct The Searches

       We reject defendant’s argument the patdown search was unlawful because there

was no evidence defendant possessed any weapons. An officer making a traffic stop may

order the driver to exit the car without violating the Fourth Amendment. (People v.

Hoyos, supra, 41 Cal.4th at pp. 892-893.) Defendant had violated several traffic laws

before being stopped, authorizing the police to order defendant out of his car.

Furthermore, when an officer reasonably believes—based upon his experience and the

circumstances—that a suspect may be armed and dangerous, the officer is entitled to take

reasonable measures to determine whether the person is in fact carrying a weapon and to

neutralize that threat. (Terry v. Ohio (1968) 392 U.S. 1, 24, 27, 29.)



                                              7
       Minor traffic offenses alone do not reasonably suggest the presence of weapons.

(People v. Miranda (1993) 17 Cal. App. 4th 917, 927.) However, California courts

recognize that narcotics sales are a serious offense and that narcotics dealers are

frequently armed. (People v. Ortiz (1995) 32 Cal. App. 4th 286, 294.) As one appellate

court colorfully commented: “Illegal drugs and guns are a lot like sharks and remoras.

And just as a diver who spots a remora is well-advised to be on the lookout for sharks, an

officer investigating cocaine and marijuana sales would be foolish not to worry about

weapons.” (People v. Simpson (1998) 65 Cal. App. 4th 854, 862.)

       In People v. Collier (2008) 166 Cal. App. 4th 1374, the appellate court held an

officer properly asked the passenger and driver to exit a car after a traffic stop to conduct

a search of the car’s interior due to the strong smell of marijuana. The passenger wore

baggy clothing that might be used to conceal a weapon. The officer conducted a limited

patdown of the passenger based on concerns about officer safety and the presence of

drugs, even though there were no furtive gestures and no gang evidence, and the traffic

stop was not in a high crime area. (Id. at pp. 1377-1378.) The Collier court commented:

“The Fourth Amendment has never been interpreted to ‘“require that police officers take

unnecessary risks in the performance of their duties.” [Citation.]’” (Id. at p. 1378.)

       In this case, the combined circumstances demonstrated a reasonable and

articulable suspicion justifying the patdown search. The evidence supports a reasonable

belief that defendant was engaged in narcotics sales and might have a weapon. Detective

Roebuck had observed defendant engage in hand-to-hand transactions with people known

to be heroin users, congregating in an area known for heroin trafficking. The detective

                                              8
had substantial experience in illegal narcotic transactions. The evidence supports a

reasonable belief that defendant was engaged in criminal activity and might have a

weapon. Officer Stack’s knowledge of the recent suspected narcotics sales, combined

with the traffic violations and defendant’s nervous behavior and sweaty demeanor,

justified a patdown search after defendant was ordered out of the vehicle.

       Certainly, once Officer Stack felt the syringe in defendant’s pocket he could

continue the search for possible weapons. (People v. Thurman (1989) 209 Cal. App. 3d
817, 825-826; People v. Limon (1993) 17 Cal. App. 4th 524, 535.) The officer’s search of

the vehicle was justified by the discovery of the syringe in defendant’s pocket. (People v.

Nottoli (2011) 199 Cal. App. 4th 531, 557-558.) The evidence supported a reasonable

belief based on specific and articulable facts that defendant was engaged in criminal

behavior and might be armed and dangerous.

       Furthermore, the search of defendant’s person and car was a lawful search incident

to arrest. (People v. Diaz (2011) 51 Cal. 4th 84, 90.) A search incident to arrest can

lawfully precede the arrest. (People v. Cockrell (1965) 63 Cal. 2d 659, 666; People v.

Gonzales (1989) 216 Cal. App. 3d 1185, 1189.) Even a minor criminal offense,

punishable only by a fine, can support a custodial arrest and, thus, a search incident to

arrest. (People v. McKay (2002) 27 Cal. 4th 601, 605, 618; People v. Superior Court

(Kiefer) (1970) 3 Cal. 3d 807, 812-813.)

       Defendant contends that, because the trial court ultimately found there was no

probable cause to arrest defendant for child endangerment, the subsequent search was

invalid. However, an officer may always thoroughly search a person incident to arrest

                                             9
when the person is taken into lawful custody, regardless of the offense for which the

arrest is made. When objective probable cause exists to arrest a suspect for an offense,

the arrest is reasonable under the Fourth Amendment—even when the officer makes the

arrest for a different offense unsupported by probable cause. (People v. Rodriguez (1997)

53 Cal. App. 4th 1250, 1262-1267; In re Donald L. (1978) 81 Cal. App. 3d 770, 775.)

       Here, defendant was initially detained due to the traffic violations as well as the

suspected narcotics sales. The record shows probable cause existed to arrest defendant

for possession of the syringe, discovered during the initial patdown. (Bus. & Prof. Code,

§ 4140.) At that point, Officer Stack placed defendant in handcuffs and proceeded to

search defendant more thoroughly. Defendant’s argument, that the court found the

officer lacked probable cause to arrest on the grounds of child endangerment, does not

undermine the validity of a more thorough search. Therefore, the officer properly

conducted a subsequent search incident to arrest and the trial court properly denied

defendant’s suppression motion.

       Defendant also challenges the search of his vehicle, relying on Arizona v. Gant

(2009) 556 U.S. 332. In Gant, the defendant was arrested for driving on a suspended

license, handcuffed, and locked in a patrol car before officers searched his car and found

cocaine in a jacket pocket. (Ibid.) The Supreme Court found the search was not

reasonable. (Id. at p. 333.) The Gant court held that law enforcement may search a

vehicle incident to an occupant’s arrest in two circumstances: (1) when the arrestee is

unsecured and has access to the passenger compartment or (2) when evidence relevant to



                                             10
the crime might reasonably be found in the vehicle. (Id. at p. 343; People v. Osborne

(2009) 175 Cal. App. 4th 1052, 1065.)

       Here the police had probable cause to arrest defendant for possession of a syringe

and it was reasonable that additional drug paraphernalia or narcotics could be found in

the vehicle. Just moments before the stop, Detective Roebuck had observed defendant

sell drugs to some known heroin users in an area known for heroin trafficking. The

detective’s observations, combined with the syringe, provided an objectively reasonable

belief that additional drug paraphernalia or narcotics or both might be in the vehicle.

Accordingly, the search was justified as incident to the arrest of defendant.

       Furthermore, the “automobile exception” to the Fourth Amendment justifies a

vehicle search if there is probable cause to believe the vehicle contains evidence of

criminal activity. (Arizona v. Gant, supra, 556 U.S. at p. 347.) “Under the automobile

exception, police who have probable cause to believe a lawfully stopped vehicle contains

evidence of criminal activity or contraband may conduct a warrantless search of any area

of the vehicle in which the evidence might be found.” (People v. Evans (2011) 200
Cal. App. 4th 735, 753.) Here, Detective Roebuck’s observations, defendant’s illegal

possession of a syringe wrapped in cash, and defendant’s nervous, sweaty behavior,

established probable cause for the officers to believe incriminating drug evidence would

be found in the car.




                                             11
                                             IV

                 RIGHT TO CONFRONTATION AND A FAIR TRIAL

       Defendant protests that his right to confrontation and a fair trial were violated by

Detective Roebuck’s testimony that the people in the parking lot were drug users and the

stipulation that two of them—Ricardo Williams and Teresa Osuna—had extensive drug-

related criminal records. The parties agreed to stipulate to the prior criminal convictions

of Williams and Osuna. At a pretrial hearing, the trial court found such evidence was

relevant as to whether defendant possessed the heroin for personal use or sale.

       The Sixth Amendment’s Confrontation Clause bars admission of “testimonial”

hearsay unless the declarant is unavailable to testify and the defendant had a prior

opportunity to cross-examine the declarant. (Crawford v. Washington (2004) 541 U.S.
36, 42, 53-54, 68.) The confrontation clause does not apply to nontestimonial statements.

(Davis v. Washington (2006) 547 U.S. 813, 823-824].) “If the statement is not

testimonial, it does not implicate the confrontation clause, and the issue is simply whether

the statement is admissible under state law as an exception to the hearsay rule. [¶]

Testimonial statements are ‘statements, made with some formality, which, viewed

objectively, are for the primary purpose of establishing and proving facts for possible use

in a criminal trial.’ [Citation.]” (People v. Garcia (2008) 168 Cal. App. 4th 261, 291.)

Neither the detective’s testimony as a percipient witness nor the admission of Williams

and Osuna’s criminal records implicated defendant’ rights under the confrontation clause.

       First, we observed defendant waived the issue by failing to object in the trial court

and, instead, stipulating to the admission of the records. (People v. Alvarez (1996) 14

                                             12
Cal. 4th 155, 186) The only defense objection made was to Detective Roebuck “testifying

to speculation regarding ‘known drug users’ at the incident location.” Defendant did not

make a specific or timely objection based on the Sixth Amendment’s confrontation clause

either to the admission of the testimony of the detective regarding his knowledge of

Williams and Osuna or to the admission of Williams and Osuna’s convictions. An

objection to evidence is required to be timely made “because it ‘allows the court to

remedy the situation before any prejudice accrues.’ [Citation.]” (People v. Boyette

(2002) 29 Cal. 4th 381, 424.) Further, “‘[s]pecificity is required both to enable the court

to make an informed ruling on the motion or objection and to enable the party proffering

the evidence to cure the defect in the evidence.’” (Ibid.) Accordingly, defendant failed

to preserve his confrontation challenge on appeal.

       In any event, the record shows the detective’s testimony was based on his own

familiarity with Williams and Osuna because of prior criminal contacts. On cross-

examination, Detective Roebuck reiterated he knew them as drug users and sellers. An

objective review of the record demonstrates defendant had the opportunity to confront

and cross-examine Detective Roebuck without restriction. No authority required the

prosecution to call Williams and Osuna to substantiate the detective’s testimony.

Detective Roebuck, as a percipient witness to defendant’s criminal activities, properly

testified as to his observations. Detective Roebuck’s personal knowledge was not

inadmissible hearsay and did not violate defendant’s right to confrontation.

       Furthermore, as a general rule criminal records do not violate the confrontation

clause of the Sixth Amendment. California courts have consistently held that records of

                                            13
prior convictions are nontestimonial and therefore are outside the scope of the

confrontation clause of the Sixth Amendment. (People v. Moreno (2011) 192
Cal. App. 4th 692, 710-711; People v. Morris (2008) 166 Cal. App. 4th 363; People v.

Taulton (2005) 129 Cal. App. 4th 1218, 1221.) The Taulton court, at page 1225, reasoned:

“Although they may ultimately be used in criminal proceedings, as the documents were

here, they are not prepared for the purpose of providing evidence in criminal trials or for

determining whether criminal charges should issue. Therefore, these records are beyond

the scope of Crawford, and the court properly admitted them and considered them for the

statutory purposes.”

       Regardless of whether they were defendant’s criminal records or another person’s

criminal record, the courts have consistently held criminal records are nontestimonial in

nature because they are not compiled for the purpose of trial. Defendant does not show

that the criminal records of Williams and Osuna were “‘crafted in anticipation of being

used in future court proceedings,’” or that the primary or sole purpose of the documents

was to provide evidence in a subsequent prosecution. (People v. Moreno, supra, 192

Cal.App.4th at p. 710.)

       Not only was no defense objection raised regarding these records but the parties

stipulated to admit the records. Even if the parties had not stipulated, in light of

Detective Roebuck’s testimony about Williams and Osuna in the parking lot, certified

criminal records reflecting their convictions would have been admissible at trial. In

People v. Morris, supra, 166 Cal.App.4th at page 367, 370-371, the court cited Taulton

and noted that a certified rap sheet is admissible under the public records exception to the

                                              14
hearsay rule pursuant to Evidence Code section 1280. Thus, defendant fails to show that

the admission of Williams and Osuna’s drug-related criminal records violated his

constitutional right to confront witnesses.

       Finally, any error was clearly harmless beyond a reasonable doubt. (People v. Loy

(2011) 52 Cal. 4th 46, 69-70.) Apart from the evidence that defendant was associating

with two “known drug users,” substantial evidence allowed a jury reasonably to conclude

that defendant possessed heroin for sale. The testimony of Detective Roebuck that he

witnessed drug sales and the drug-related evidence found in the search of defendant’s car

makes it clear beyond a reasonable doubt that a jury would have reached the same verdict

without the purported error. Accordingly, any error concerning Williams and Osuna and

their records was harmless.

                                              V

           DISMISSAL OF PRIOR STRIKE CONVICTION ALLEGATION

       As the final issue on appeal, we conclude the trial court did not err by refusing to

dismiss defendant’s prior strike.

       At sentencing, the trial court reviewed all the pertinent materials and announced

an intended sentence of three years, doubled to six years. Defense counsel argued that

the prior strike conviction for first degree burglary occurred 15 years earlier and that

defendant’s only other criminal conviction was for a violation of section 242 in 2010.

Defendant was a certified machinist from 1997 to 2010. Defendant began using and

selling heroin only after he separated from his wife in 2011. Defense counsel argued

defendant was not a recidivist but a productive member of society.

                                              15
       The prosecutor referred to the egregious facts of the 1997 conviction and that

defendant had violated parole after he was released from prison for the strike offense, and

returned to prison in 1998.

       The court described how the residential burglary had involved a woman and child.

Defendant had also spray-painted racial slurs on the victim’s home and insulted the

victim and her family while resisting arrest. The seriousness of the present crime was

“elevated by the fact that [defendant] chose to take his 9-year-old nephew” with him

when he sold the drugs and exposed him to danger. The court also considered the fact

that defendant committed the present offense while on summary probation and that he

continued to deny any culpability or responsibility. In consideration of all of the factors

and balancing the current offense with the prior offense, the court decided it would be an

abuse of discretion to grant a dismissal of the prior strike conviction allegation.

       We agree the trial court did not clearly abuse its broad discretion to dismiss a prior

conviction allegation. (People v. Carmony (2004) 33 Cal. 4th 367, 376-377.) It is the

burden of the party challenging the sentence to show clearly that the sentencing decision

was irrational or arbitrary. (Id. at p. 376.) “It is not enough to show that reasonable

people might disagree about whether to strike one or more of [the] prior convictions.”

(People v. Myers (1999) 69 Cal. App. 4th 305, 309-310.) When the trial court considered

relevant factors and acted to achieve legitimate sentencing objectives, the decision will

not be disturbed on appeal. (Id. at p. 310; Carmony, at p. 377.) So long as “‘the record

demonstrates that the trial court balanced the relevant facts and reached an impartial

decision in conformity with the spirit of the law,’” the trial court’s ruling shall be

                                              16
affirmed even if the reviewing court might have ruled differently in the first instance.

(Id. at p. 378.)

       The Three Strikes law establishes a sentencing requirement to be applied in every

case where the defendant has at least one qualifying strike. (People v. Carmony, supra,

33 Cal.4th at p. 377.) Exceptions can only be made where a defendant should be treated

as though he actually fell outside the Three Strikes scheme. (Ibid.) “[I]n ruling whether

to strike or vacate a prior serious and/or violent felony conviction allegation or finding

under the Three Strikes law, on its own motion, ‘in furtherance of justice’ pursuant to

Penal Code section 1385(a), or in reviewing such a ruling, the court in question must

consider whether, in light of the nature and circumstances of his present felonies and

prior serious and/or violent felony convictions, and the particulars of his background,

character, and prospects, the defendant may be deemed outside the scheme’s spirit, in

whole or in part, and hence should be treated as though he had not previously been

convicted of one or more serious and/or violent felonies.” (People v. Williams (1998) 17
Cal. 4th 148, 161.)

       Defendant contends the trial court improperly considered that defendant used his

nephew as a “shield” during the drug sales. Defendant also argues that he was only 20

years old at the time of the prior conviction; he had only one more conviction in 2010; he

had education and employment; he suffered from heroin addiction and depression; and

the amount of drugs was small.

       Notwithstanding these factors, defendant fails to meet his burden to show the trial

court's decision was irrational or arbitrary. The court quite reasonably considered

                                             17
defendant’s conduct in exposing his nephew to danger. The court’s comment that

defendant used his nephew as a “shield” was not made until after defendant’s Romero

motion was denied when the court was imposing sentence and responding to defense

counsel's argument about whether factors like planning and sophistication justified a

mitigated term.

       Here, the record reflects that the trial court carefully reviewed defendant’s record

and the nature of the current offense and acted to achieve legitimate sentencing

objectives, after a thoughtful and thorough assessment of all relevant factors. (See

People v. Williams, supra, 17 Cal.4th at p. 158.) The factors argued by defendant did not

justify finding he fell outside the spirit of the Three Strikes law. Defendant has not

demonstrated the trial court’s imposed sentence was irrational or arbitrary. The trial

court properly imposed the sentence that the Three Strikes law mandates.

                                             VI

                                      DISPOSITION

       The trial court did not commit prejudicial error or abuse its discretion.

       We affirm the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS
                                                                CODRINGTON
                                                                                              J.
We concur:


RAMIREZ
                        P. J.


HOLLENHORST
                           J.
                                             18